Case 19-65454-jwc            Doc 16      Filed 11/08/19 Entered 11/08/19 08:22:51                      Desc Main
                                         Document      Page 1 of 4




   IT IS ORDERED as set forth below:



   Date: November 7, 2019
                                                                 _________________________________

                                                                           Jeffery W. Cavender
                                                                      U.S. Bankruptcy Court Judge

 ________________________________________________________________


                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

IN RE:                                                )        CHAPTER 7
                                                      )
SAM ELSAYED ELSHAZLY,                                 )        CASE NO. 19-65454-JWC
                                                      )
         Debtor.                                      )        JUDGE JEFFERY W. CAVENDER
                                                      )
---------------------------------------------------------------------------------------------------------------------
                                                      )
WINSHIP FARMS HOMEOWNERS                              )
ASSOCIATION, INC.,                                    )
                                                      )
         Movant,                                      )
                                                      )
v.                                                    )        CONTESTED MATTER
                                                      )
SAM ELSAYED ELSHAZLY and                              )
WILLIAM J. LAYNG, JR. (as Trustee),                   )
                                                      )
         Respondents.                                 )
                                                      )

                             ORDER MODIFYING AUTOMATIC STAY

         A hearing on a Motion for Relief from Stay (“Motion”, Doc. No. 10) filed on October 2,

2019 by Winship Farms Homeowners Association, Inc. (“Movant”) came before this Court on
Case 19-65454-jwc        Doc 16     Filed 11/08/19 Entered 11/08/19 08:22:51          Desc Main
                                    Document      Page 2 of 4


November 7, 2019. In the Motion, Movant sought an order from this court that the automatic

stay of 11 U.S.C. § 362(a) be lifted, modified, or terminated to permit Movant to (1) pursue state

law remedies available to foreclose Movant’s lien on the real property located at 4342 White

Surrey Drive, Kennesaw, Georgia, 30144 (“Property”) by way of a judicial foreclosure action

and (2) otherwise enforce the Declaration of Covenants, Conditions, Restrictions and Easements

for Winship Farms Subdivision (“Declaration”), pursuant to 11 U.S.C. §§ 362(d)(1) and (2).

Debtor, Debtor’s attorney, and the Chapter 7 Trustee did not appear at said hearing to oppose the

relief sought in the Motion. No party filed a responsive pleading to the Motion. Movant alleges

that the Motion was properly served and that the hearing was properly noticed. On November 6,

2019, the Chapter 7 Trustee entered a Chapter 7 Trustee’s Report of No Distribution on the

docket. (Unnumbered minute entry dated November 6, 2019). Accordingly, it is hereby

       ORDERED that the Motion is granted as follows: the automatic stay of 11 U.S.C. §

362(a) is modified to permit Movant to (1) pursue state law remedies available to foreclose

Movant’s lien on the Property by way of a judicial foreclosure action and (2) otherwise enforce

the Declaration, pursuant to 11 U.S.C. §§ 362(d)(1) and (2); however, Movant shall promptly

remit to the Chapter 7 Trustee any proceeds that exceed the lawful debt owed to Movant by

Debtor (if any) for proper distribution under the law. It is further

       ORDERED that the Chapter 7 Trustee shall cease funding any Proof(s) of Claim

previously submitted by Movant (if any). It is further



                             (Final paragraph continued on next page)




                                                  2
Case 19-65454-jwc            Doc 16    Filed 11/08/19 Entered 11/08/19 08:22:51   Desc Main
                                       Document      Page 3 of 4


        ORDERED that the stay imposed by F.R.B.P. 4001(a)(3) is waived as requested by

Movant in the Motion.

                                       [END OF DOCUMENT]


Prepared and submitted by:


_/s/ Daniel E. Melchi_______________
Daniel E. Melchi
Georgia Bar No. 501187
Attorney for Movant
LUEDER, LARKIN & HUNTER, LLC
5900 Windward Parkway, Suite 390
Alpharetta, Georgia 30005
T: (770) 685-7000
F: (770) 685-7002
E: dmelchi@luederlaw.com




                                                  3
Case 19-65454-jwc         Doc 16     Filed 11/08/19 Entered 11/08/19 08:22:51               Desc Main
                                     Document      Page 4 of 4


                                       DISTRIBUTION LIST


Sam Elsayed Elshazly
4342 White Surrey Drive, N.W.
Kennesaw, GA 30144

Lorena Lee Saedi
c/o Saedi Law Group, LLC
3006 Clairmont Road, Suite 103
Atlanta, GA 30329

William J. Layng, Jr., Chapter 7 Trustee
c/o William J. Layng, Jr., PC
2451 Cumberland Parkway, Suite 3477
Atlanta, GA 30339-6157


Daniel E. Melchi, attorney for Winship Farms Homeowners Association, Inc., waives mailed service. He will
receive e-notice.




                                                   4
